

115 HR 7255 IH: Telecommunications Denial Order Enforcement Act
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7255IN THE HOUSE OF REPRESENTATIVESDecember 11, 2018Mr. Gallagher (for himself and Mr. Gallego) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo direct the President to impose penalties pursuant to denial orders with respect to certain
			 Chinese telecommunications companies that are in violation of the export
			 control or sanctions laws of the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Telecommunications Denial Order Enforcement Act. 2.Statement of policyIt shall be the policy of the United States to enforce denial orders on covered telecommunications companies found to have violated the export control or sanctions laws of the United States.
		3.Imposition and enforcement of denial orders with respect to covered telecommunications companies
			(a)Imposition of denial orders
 (1)In generalNot later than 60 days after the date of which a determination is made that a covered telecommunications company is in violation of an export control or sanctions law of the United States, the President shall impose a penalty pursuant to a denial order with respect to the covered telecommunications company or its agents or affiliates as follows:
 (A)The company and when acting for or on their behalf, their successors, assigns, directors, officers, employees, representatives, or agents (hereinafter each a denied person), may not, directly or indirectly, participate in any way in any transaction involving any commodity, software or technology (hereinafter collectively referred to as item) exported or to be exported from the United States that is subject to the Export Administration Regulations (as codified in subchapter C of chapter VII of title 15, Code of Federal Regulations, or any successor regulations), or in any other activity subject to the Export Administration Regulations.
 (B)No person may, directly or indirectly, do any of the following: (i)Export or reexport to or on behalf of a denied person any item subject to the Export Administration Regulations.
 (ii)Take any action that facilitates the acquisition or attempted acquisition by a denied person of the ownership, possession, or control of any item subject to the Regulations that has been or will be exported from the United States, including financing or other support activities related to a transaction whereby a denied person acquires or attempts to acquire such ownership, possession or control.
 (iii)Take any action to acquire from or to facilitate the acquisition or attempted acquisition from a denied person of any item subject to the Export Administration Regulations that has been exported from the United States.
 (iv)Obtain from a denied person in the United States any item subject to the Export Administration Regulations with knowledge or reason to know that the item will be, or is intended to be, exported from the United States.
 (v)Engage in any transaction to service any item subject to the Export Administration Regulations that has been or will be exported from the United States and which is owned, possessed or controlled by a denied person, or service any item, of whatever origin, that is owned, possessed or controlled by a denied person if such service involves the use of any item subject to the Export Administration Regulations that has been or will be exported from the United States.
 (2)ApplicabilityParagraph (1) shall apply on and after the date of the enactment of this Act with respect to a determination described in paragraph (1) that is made on or after such date of enactment.
 (b)Prohibition on modification of penaltiesNotwithstanding any other provision of law, no official of an executive agency may modify any penalty, including a penalty imposed pursuant to a denial order, implemented by the Government of the United States with respect to a covered telecommunications company or its agents or affiliates pursuant to a determination that the company has violated an export control or sanctions law of the United States until the date that is 30 days after the President certifies to the appropriate congressional committees that the company—
 (1)has not, for a period of one year, conducted activities in violation of the laws of the United States; and
 (2)is fully cooperating with investigations into the activities of the company conducted by the Government of the United States, if any.
 (c)RegulationsThe President is authorized to prescribe such regulations as may be necessary to carry out this section.
			(d)Definitions
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Financial Services and the Committee on Foreign Affairs of the House of Representatives; and
 (B)the Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of the Senate.
 (2)Covered telecommunications companyThe term covered telecommunications company means any of the following: (A)Huawei Technologies Company or ZTE Corporation (or any subsidiary or affiliate of such entities).
 (B)Any other telecommunications company domiciled in the People’s Republic of China (or any subsidiary or affiliate of such entities), excluding any subsidiary of a foreign company domiciled in the People’s Republic of China.
 (3)Executive agencyThe term executive agency means— (A)an executive department specified in section 101 of title 5, United States Code;
 (B)a military department specified in section 102 of title 5, United States Code; (C)an independent establishment as defined in section 104(1) of title 5, United States Code; and
 (D)a wholly-owned Government corporation fully subject to chapter 91 of title 31, United States Code. 